Exhibit 99.1 AT THE COMPANY Denise Bernstein, Investor Relations (800) 831-4826 CENTERLINE HOLDING COMPANY REPORTS SECOND QUARTER 2 New York, NY – August 14,2012 – Centerline Holding Company (OTC:CLNH) (“Centerline” or the “Company”), the parent company of Centerline Capital Group, a provider of real estate financing and asset management services to the affordable and conventional multifamily housing industry, today announced financial results for the second quarter and six months ended June 30, 2012. The tables below present Centerline’s Condensed Consolidated Balance Sheets as of June 30, 2012, and December 31, 2011; and the Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011. For more detailed financial information, including certain non-GAAP financial measures, please access the Financial Overview Presentation available in the “Investor Relations” section of the Company’s website at www.centerline.com. About the Company Centerline Capital Group, a subsidiary of Centerline Holding Company (OTC:CLNH), provides real estate financing and asset management services for affordable and conventional multifamily housing. The Company offers a range of both debt financing and equity investment products as well as asset management services to developers, owners, and investors.Founded in 1972, Centerline is headquartered in New York, New York and has several offices throughout the United States.For more information, please visit Centerline’s website at www.centerline.com or contact the Investor Relations Department at 1-800-831-4826. CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) Assets: Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale Equity method Mortgage loans held for sale and other assets Investments in and loans to affiliates, net Intangible assets, net Mortgage servicing rights, net Deferred costs and other assets, net Consolidated partnerships: Equity method investments Land, buildings and improvements, net Other assets Total assets $ $ Liabilities: Notes payable and other borrowings $ $ Secured financing Accounts payable, accrued expenses and other liabilities Preferred shares of subsidiary (subject to mandatory repurchase) Redeemable securities - Consolidated partnerships: Notes payable Due to tax credit property partnerships Other liabilities Total liabilities Redeemable securities - Commitments and contingencies Equity: Centerline Holding Company total Non-controlling interests Total equity Total liabilities and equity $ $ CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Interest income $ Fee income Gain on sale of mortgage loans Other Consolidated partnerships Interest income, net Rental income Other 16 Total revenues Expenses: General and administrative (Recovery of) provision for losses Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Consolidated partnerships Interest Loss on impairment of assets Other expenses Total expenses Loss before other (loss) income Other (loss) income: Equity and other loss, net 58 - 58 - Gain on settlement of liabilities - - Gain from repayment or sale of investments Other losses from consolidated partnerships Loss from continuing operations before income tax provision Income tax benefit (provision) – continuing operations 13 Net loss from continuing operations Discontinued operations: Net income from discontinued operations - - - Net loss Net loss attributable to non-controlling interests Net income (loss) attributable to Centerline Holding Company shareholders $ Net income (loss) per share Basic and Diluted Income (loss) from continuing operations $ Income (loss) from discontinued operations $ - $ - $ - $ - (1) Weighted average shares outstanding Basic and Diluted Amount calculates to zero when rounded. ### Certain statements in this document may constitute forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These statements are based on management’s current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements.Other risks and uncertainties are detailed in Centerline Holding Company’s most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission, and include, among others, business limitations caused by adverse changes in real estate and credit markets and general economic and business conditions; our potential inability to raise capital or access financing on acceptable terms, or at all, or to repay or restructure or our existing indebtedness; being required to redeem our outstanding redeemable securities; our ability to generate new income sources, raise capital for investment funds and maintain business relationships with providers and users of capital; our dependence on our advisor and the services of our executive officers and other employees; changes in our business policies; possible adverse effects from potential future issuances of securities or a reverse stock split; significant voting power held by certain shareholders; potential liabilities to shareholders resulting from our operation as a Delaware statutory trust; our ability to remain exempt from the provisions of the Investment Company Act of 1940, as amended; changes in applicable laws and regulations; our tax treatment, the tax treatment of our subsidiaries and the tax treatment of our investments; competition with other companies; risk of loss under mortgage banking loss sharing agreements; and risks associated with providing credit intermediation.Words such as “anticipates”, “expects”, “intends”, “plans, “believes” “seeks”, “estimates” and similar expressions are intended to identify forward-looking statements.Such forward-looking statements speak only as of the date of this document.Centerline Holding Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in Centerline Holding Company’s expectations with regard thereto or change in events, conditions, or circumstances on which any such statement is based.
